Opinion filed July 12, 2012




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00203-CR
                                         __________

                        BELINDA LONELL DAVIS, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 29th District Court
                                   Palo Pinto County, Texas
                                  Trial Court Cause No. 13414



                              MEMORANDUM OPINION
       The jury convicted Appellant, Belinda Lonell Davis, of capital murder for her role in the
death of Roy Dean Davis. The State elected not to pursue the death penalty, and the trial court
assessed a life sentence in the Institutional Division of the Texas Department of Criminal Justice,
without the possibility of parole. Appellant argues that the trial court erred by denying her
motion for directed verdict because the non-accomplice evidence was insufficient to connect her
to the crime. We affirm.
                                        Background Facts
       The State alleged in this case that Appellant caused the death of her husband, Roy Dean
Davis, by employing her ex-brother-in-law, James Neil Cook, to murder Roy in exchange for an
Xbox and a Honda motorcycle. Cook was granted transactional immunity for his role in the
murder in exchange for his truthful testimony at trial. Cook was treated as an accomplice, and
the jury was instructed accordingly.
       Cook was the common-law husband of Appellant’s sister, Darlene Taylor from 1987
until 2002, when he began seeing a sixteen-year-old girl named Linda Moore. Cook testified
that Appellant first approached him in 2002 looking for someone to “take care of” her husband.
He thought at first that she was just looking for someone to beat up Roy in retaliation for
physically abusing her. However, Appellant then told Cook that she wanted Roy dead. Cook
told her he did not know anyone who could do that. The subject was dropped for a time, but
Appellant later called Cook and continued to ask him about getting someone to kill her husband.
       In April 2003, Cook finally agreed to kill Appellant’s husband. Appellant gave him
money to buy a shotgun, and Cook told her that, if she needed the job done, he would do it for
her. Cook had a coworker, Lucas Randolph Mitchell, buy the gun under the premise that it was
to be a birthday gift for Cook’s stepson.      Cook bought 12-gauge slugs from Walmart in
Weatherford, without showing any identification. According to Cook, another coworker named
Gregory Helton taught him how to use the gun.         When Appellant learned that Cook had
purchased a gun, her interest in the plan increased. She began calling Cook more often, asking
him when he planned to kill her husband. The two agreed to the terms: Appellant was to get
Cook an Xbox and a motorcycle in exchange for killing Roy. Additionally, he might be “taken
care of” out of the proceeds of Roy’s insurance policy. Appellant worked at Walmart. She
furnished the Xbox to Cook by allowing him to check out at Walmart without making him pay
for it. Cook never got the motorcycle, a Honda that Appellant originally purchased for her
boyfriend.
       Cook testified that he and Appellant had discussed several options for killing Roy. One
plan involved luring Roy to a remote area, under the guise of assisting Cook with an automobile
problem, and then shooting him on the side of the road. Cook said that this plan was actually set
in motion but that they did not follow through with it. On the night that this plan was to take
place, Cook drove in the direction of the Lazy Y Ranch. He phoned Appellant and asked her to
send Roy out to help him. However, Cook had to call back and cancel the plan when another
driver stopped and offered to help him. Cook realized that the driver who stopped to help him



                                               2
was a potential witness who could place him at the scene, and he decided to cancel the plan for
that night.
        Appellant came up with the next plan. She decided that they should stage a burglary.
She called Cook several times the night before the murder to discuss the plan. He was to meet
her at the house at 4:30 or 4:45 a.m., she would let him in, and he would shoot Roy and take a
few things before leaving so that it would look like burglary was the motive for the shooting.
Appellant planned to go into work afterward in order to provide an alibi for herself.
        When Cook arrived, Appellant was waiting for him outside the house. She said she
would put the dog outside and told him to climb over the back fence and meet her in the
backyard. Cook went in with the gun loaded, and Appellant showed him where Roy was
sleeping. Cook asked her if she was sure. Then he went to the bedroom, knelt down just inside
the door, and shot Roy as he lay sleeping.
        When Cook went to the living room, Appellant asked him, “Are you sure he’s dead?”
Cook went back to the bedroom to double check; he came back to the living room and told her
that Roy was indeed dead. Cook took some CDs, a DVD player, and a handheld video game
device and drove back to Weatherford. On his way, he threw everything out the window,
including the shotgun shells. Then he met a coworker and went to work.
        According to Cook, Appellant was still at the house when he left after shooting Roy. He
called her on his way home around 5:30 a.m. to make sure that she was okay and that the sound
of the gun had not roused the neighbors, though he did not see anyone around when he left. He
called Appellant again around lunchtime. That afternoon, he got a call from Taylor informing
him that Roy had been killed. She asked him to come home. He got a ride to Weatherford with
a coworker, got his pickup, and drove toward Whitt. On his way there, he threw the murder
weapon out into some bushes off Adell Road. He spoke to Appellant a few more times after that
but mostly tried to establish “distance” from her.
        Deputy Bobby Walton brought Cook in for questioning a couple of weeks after the crime.
The police found out that Cook, a convicted felon, had been in possession of a gun. Cook had
previously spent almost ten years in prison for a number of convictions and was still on parole in
2003. When confronted with the signed statements of his coworkers, Cook admitted that he had
possessed a firearm. Cook was worried about being charged with being a felon in possession of
a firearm. But he thought his girlfriend, Linda Moore, would provide him a good alibi for the

                                                 3
murder. Deputy Walton told Cook that he would not press charges against him for being a felon
in possession of a firearm if Cook gave up the weapon; Cook agreed and showed Officer Jim
Roberts where he had hidden the gun. After taking some photographs, the officers collected the
gun. Cook did not hear anything else about the matter for a year.
       In the meantime, Cook pawned the Xbox. Later, Cook’s parole was revoked and he went
to prison. While Cook was in prison, the Palo Pinto County District Attorney, Michael K. Burns,
visited him. Burns offered Cook immunity for the murder of Roy in exchange for his testimony
against Appellant and gave him one hour to decide whether or not to take the offer before the
same offer was made to Appellant. Furthermore, Burns told Cook that, if he did not take the
offer, the State would pursue the death penalty. Cook took the offer.
       The State offered into evidence the phone records between Appellant and Cook. Cook
identified the phone numbers in the records as belonging to Appellant and himself. Appellant
called Cook twenty-two times during the month of April. Cook called Appellant four times, all
on the day of the murder. On the day of the murder, there was a call from Cook’s cell phone to
Appellant at 5:22 a.m. that lasted just over seven and one-half minutes. None of the other calls
were made that early.
       Mitchell corroborated Cook’s testimony about how the murder weapon was obtained. He
said he would not have purchased the gun for Cook because he knew that Cook was a felon, but
he thought it would be alright since the gun was to be a gift for someone else. Lisa Garrett of
Garrett’s Jewelry and Loan testified about selling the gun to Mitchell and about the forms signed
by Mitchell that Garrett submitted to the Bureau of Alcohol, Tobacco and Firearms for approval
of the purchase. Helton testified and confirmed Cook’s assertion that it was Helton who taught
Cook how to shoot slugs with the 12-gauge shotgun and showed him the range of fire.
       Maria Ramirez, a fifteen-year Walmart employee, confirmed that it was possible to check
out a person with multiple items without ringing up one of the items, such as an Xbox, so that the
customer could leave without paying for a particular item. The State submitted into evidence the
pawn shop receipt corroborating Cook’s testimony that he had pawned the Xbox at Uncle Joe’s
Pawn Shop in Weatherford. The pawn ticket bears the name James Neil Cook and shows the
receipt of an Xbox game system. Taylor confirmed that the phone numbers in the records that
Cook testified about belonged to Appellant and Cook. Taylor also testified that she had bought
an Xbox for her children, that Cook took it with him when he left her, and that she did not see it

                                                4
again. She could not remember exactly what she paid for it, and she could not describe what it
looked like.
       Ramirez had been Appellant’s coworker at Walmart for three years. Ramirez testified
that, on the day of the murder, Appellant came into the store earlier than usual. Ramirez arrived
at 5:30 a.m., as was her custom, and Appellant arrived shortly afterwards. Appellant usually
started work around 7:00 a.m. and had told Ramirez that her husband got upset when she came in
early. It was unusual for Appellant to arrive early unless there was a mandatory meeting;
Ramirez was “shocked” to see Appellant there so early. Appellant told Ramirez that she had
arrived early in order to do inventory in her department, though it was not on the schedule.
Ramirez testified that it was very unusual for one person to do inventory alone. Inventory was
typically a mandatory event that took place every six to eight months, was overseen by
management, and was preceded by a mandatory meeting. According to store policy, inventory
was something that had to be completed within the same work day. It would be impossible for
one employee, working alone, to complete the inventory for such a large department as
electronics.
       Another of Appellant’s Walmart coworkers, Cynthia Little, confirmed that it was unusual
for Appellant to be attempting an inventory on her own. Inventories were scheduled in advance
to be completed by a group of managers working together. It was impossible to complete them
alone within the time frame mandated by Walmart. Little recalled the day of the murder. When
Little heard that Appellant was doing inventory, she went to the electronics department to speak
to Appellant and offer to help. Appellant was “erratic,” “bouncing off the walls,” “nervous,” and
even cried at one point, telling Little “she was under a lot of stress, and she didn’t [know] how
much more she could take.”
       Around lunchtime, Ramirez went to the employee break room and saw Appellant there.
Appellant received a call informing her that Roy had not shown up for work. According to
Ramirez, Appellant became “a little hysterical.” Appellant voiced her concern “very loudly” in
the crowded break room. She worried aloud that something had happened to Roy because it was
unlike him to miss work. Appellant asked several of her coworkers to accompany her home to
check on Roy, but only Ramirez agreed to go because it was getting close to the end of their
break time. Appellant drove Ramirez to her house. During the drive, Appellant drove very fast,



                                               5
cried, and was “very upset, hysterical . . . and just going on and on [about] just how upset she
was.” She worried that Roy might have suffered a heart attack.
       At the house, Ramirez waited in the car, and Appellant checked the back of the house
first. Ramirez saw that a dog was in the gated front yard. Appellant came back to the front of
the house and told Ramirez that Roy was not in the backyard and that she was going to check
inside the house. Appellant went inside the house and came right back out screaming that her
husband was dead, that there was blood everywhere, that his eyes were open, and that he had
been shot. She had only been inside the home for a very short time.
       That evening, Ramirez told police that Appellant had been in the home a minute or less.
During that first interview, the police had not asked her to be exact in her estimation of the time.
During a meeting with the district attorney a week prior to trial, she had estimated the time to be
around ten seconds. At trial, using a stopwatch, Ramirez estimated the time that Appellant was
in the home to be about six or seven seconds. She was clear though that it was less than a minute
and that it was an amount of time that she felt was very short.
       When Appellant came outside the home exclaiming that her husband had been shot,
Ramirez’s first reaction was to go inside the house and call the police because there was no cell
phone reception in the driveway. Appellant would not allow Ramirez to enter the home and said
to Ramirez, “I don’t want you to see that.” But Ramirez persisted, and Appellant eventually let
her go in to get the cordless phone from a table that was just inside the front door. Ramirez
called 9-1-1 and asked Appellant what she should tell the operator. Ramirez relayed Appellant’s
statements to the operator that Roy had been shot and that there was blood everywhere.
Appellant asked that the information not go out over the police scanner because Roy’s family
listened to the scanner all the time and she did not want them to hear about it that way.
       Appellant and Ramirez stayed at the house as police arrived and began going in and out
of the home. Eventually, they were taken to the police station where their hands were dusted for
gunpowder residue. That evening, Ramirez reflected upon the events of the day and had a “very
bad feeling” about it. She felt that “something was wrong; something wasn’t right” and that it
was all “just not adding up.” Specifically, she found it odd that Appellant had “run scared” from
her husband upon finding him in the state he was in, instead of holding onto him and calling for
help from there. She also found Appellant’s hysterics earlier that day over finding out that her
husband had not gone to work concerning.

                                                 6
       About a week after Roy was killed, Appellant called Ramirez and asked her to meet with
some other coworkers at a local park that night. At the meeting, Appellant told Ramirez and the
others that the police were harassing her about the murder. Appellant said that the police were
accusing her of saying that there was “blood everywhere” or that Roy “had been shot.”
Appellant tried to get Ramirez to agree that Appellant had never said those things. Ramirez did
not agree but, instead, argued, “Yes, Belinda, you said that . . . I was there. I know what I
heard.” They spent over an hour at the park talking only about the incident. Appellant insisted
that she had never said that there was blood everywhere or that Roy had been shot. However, the
9-1-1 tapes that were played at trial confirm Ramirez’s version of events. There were two calls.
The first call was between Ramirez and dispatch, reporting the murder. Appellant can be heard
in the background saying that “there is blood everywhere” and “his eyes are open.” The second
call was the dispatch speaking to Appellant in order to get more information. On the second call,
Appellant identified herself and told the dispatch operator that her husband had been shot.
       The police were asking Appellant about her statements because the scene they found was
very different from what Appellant had described to Ramirez and the 9-1-1 dispatcher. Roy had
been shot in bed, just as Cook said. According to forensic pathologist Dr. Janis Townsend-
Parchman, her findings were consistent with Cook’s description of how he had knelt and shot
Roy from the doorway. Townsend-Parchman testified that the weapon was fired from close
range. But, in contrast to Appellant’s statements about the condition in which she had found the
body, there was not “blood everywhere”; Roy’s eyes were closed, not open; and it was not
immediately apparent that he had been shot. Former Texas Ranger Russ Althier testified that
they could not tell what had happened to Roy by looking at him as he lay in bed. Constable Jim
Roberts testified that Roy appeared merely to be sleeping. Only his head and one hand were
visible. Roy had been shot in the heart through his arm. The bullet made a very small hole in
the bedcover that was only visible upon a more detailed inspection of the scene. Ranger Althier
testified that Roy’s hand was clutching the bedding in a “death grip” and that it was very
unlikely that someone could have pulled back the covers, viewed the body, put the covers back
in place, and tucked them back into Roy’s hand as he was holding them when the officers
examined him.




                                                7
       The jury heard from Little that Appellant told her about a year before the crime that Roy
was being abusive. Little saw a bruise on Appellant’s cheek that Appellant attributed to Roy’s
throwing a television remote control at her face. According to her own testimony, Appellant and
Roy separated in 2002, and she became involved with Robert York during the separation. Appel-
lant said this separation was motivated by Roy’s drug use, though she was not sure whether the
drug was “crank or crack.” Appellant told Little that she was paying for gifts with Roy’s credit
cards. During this time, Little witnessed a phone call between Roy and Appellant that made
Appellant very upset. Appellant told Little that Roy had threatened to beat up York; Appellant
was worried York’s parole would be revoked. Appellant told Little that she had spoken to her ex-
husband Asa about Roy and that he had told her “all you have to do is just give me the word, and
I will kill him.” Little said, “[Y]ou don’t mean that,” and Appellant replied, “Oh, I do too.”
       Roy’s son Dustin testified that he lived with Appellant and Roy until two days prior to
the murder. Dustin was familiar with both Appellant’s and Roy’s schedules. Roy typically left
the house for work each day by 5:30 a.m. At 8:00 a.m. on the day of the murder, Dustin noticed
that Roy had not yet arrived and called Appellant to check on Roy. Appellant told him that Roy
was “up and ready” when she left for work. Appellant told the police, and testified at trial, that
Roy was in bed when she left for work. Dustin testified that Roy had a yellow Labrador named
Tinkerbell. The dog was always with Roy, slept in Roy’s bedroom every night, and was very
protective of him. The dog would bark at anyone who entered the home, even those persons
with whom she was familiar.
       Dustin confirmed that there was an evening close in time to Roy’s murder when Roy
asked him to accompany him to help Cook start his car. Dustin testified that Roy looked “kind
of worried” and asked him to go along for the ride. As the two were getting in the car to go
assist Cook, Appellant came out of the house and said, “Never mind. He doesn’t need it. He got
it started.” Dustin testified that he let both Roy and Appellant know that he was moving out and
that they had at least a week’s notice that he would be out of the house.
       Appellant testified in her own defense. She denied that she had hired Cook to kill Roy.
Appellant said she never told Cook that she wanted her husband dead. She admitted in her
testimony that she put the dog outside that morning, but said it was because the dog wanted to go
out. She admitted that she did not lock the door, but said that it was their custom never to lock



                                                 8
the door unless they were leaving town. Appellant admitted that Cook called her early that
morning, but said that it was to discuss a fight that he had had with her sister the night before.
       Deputy Walton testified that one of the factors that led him to believe that Roy’s death
was a murder for hire was that Roy was insured for $146,000 and Appellant was the sole
beneficiary. Appellant testified that she thought Appellant’s life insurance was only worth
$15,000 at the most and that she had never followed through with a claim on any of his insurance
policies. On cross-examination, she admitted that she had initiated a claim, which she withdrew
when she found out that the insurance company was making calls to the sheriff’s department.
She also admitted that she made a claim on Roy’s social security.
       As to the testimony of her former coworkers, Appellant essentially denied Little’s and
Ramirez’s version of events, calling them “untrue.” She testified that she never said anything
about her ex-husband Asa offering to kill Roy. She said that Roy had never abused her.
Appellant denied Ramirez’s testimony that she was hysterical immediately upon finding out that
her husband had not shown up to work. On the contrary, she said that he often took days off
work and that the only reason she went to the house was because Dustin was worried and could
not leave his job to check on Roy himself.
        Appellant testified that she was doing inventory that day, just as she had told Ramirez,
and that it was not unusual for her to be doing that. She also testified that it was not unusual for
her to arrive at work early. Further, Cook never “checked out” in her lane at Walmart because
Walmart had a policy against employees “checking out” their own family members and close
friends. Dustin was wrong about the time that he and Roy typically went to work. According to
Appellant, they went in at 7:00 a.m., not 6:00 a.m. Appellant admitted that she had called a
meeting of her coworkers but denied that she had tried to get anyone to change their story.
       As far as what she saw inside the house on the day of the murder, Appellant said she
could not remember anything. She testified that she could not recall anything from the time that
she pushed the door open until she was back outside screaming. She denied telling Deputy
Walton in her second police interview that she saw Roy’s face when she opened the bedroom
door. She claimed that she could not even remember the Coca-Cola cover on the bed or telling
Deputy Walton that she might have mistaken the red color of the bedspread for blood. She could
not remember screaming to Ramirez that there was blood everywhere or telling anyone that Roy
had been shot. Although Appellant was able to identify her own voice on the 9-1-1 recording,

                                                  9
she could not recall making the statements heard on the recording. She acknowledged that the
recording reflected that she told the dispatcher that Roy had never failed to show up at work
without calling; he “never [did] that in 23 years of work.”
                            Sufficiency of the Corroborating Evidence
       In her sole point of error, Appellant argues that the court erred in overruling her motion
for directed verdict at the close of the State’s evidence because the non-accomplice evidence
corroborating that Appellant was connected to the crime was insufficient to support the jury’s
verdict.
       In Texas, a conviction cannot be had upon the testimony of an accomplice unless that
testimony is corroborated by other evidence tending to connect the defendant with the offense.
TEX. CODE CRIM. PROC. ANN. art. 38.14 (West 2005). The testimony of an accomplice witness is
inherently untrustworthy and should be received and acted on with caution because it is
“evidence from a corrupt source.” Walker v. State, 615 S.W.2d 728, 731 (Tex. Crim. App.
1981); Wincott v. State, 59 S.W.3d 691, 698 (Tex. App.—Austin 2001, pet. ref’d).             This
accomplice-witness rule creates a statutorily imposed review and is not derived from federal or
state constitutional principles that define the factual and legal sufficiency standards. Druery v.
State, 225 S.W.3d 491, 498 (Tex. Crim. App. 2007). Thus, to weigh the sufficiency of the
corroborative evidence, we disregard the accomplice’s testimony and examine the remaining
portions of the record to ascertain whether there is evidence tending to connect the accused with
the commission of the crime. Solomon v. State, 49 S.W.3d 356, 361 (Tex. Crim. App. 2001);
Maynard v. State, 166 S.W.3d 403, 410 (Tex. App.—Austin 2005, pet. ref’d). Because the
standard is “tendency to connect,” rather than a rational-sufficiency standard, the corroborating
evidence need not be sufficient by itself to establish guilt beyond a reasonable doubt. 49 S.W.3d
at 361. If the combined weight of the non-accomplice evidence tends to connect the defendant to
the offense, then the requirement of Article 38.14 has been fulfilled. Cathey v. State, 992
S.W.2d 460, 462 (Tex. Crim. App. 1999). We review the non-accomplice evidence in the light
most favorable to the verdict. See Hernandez v. State, 939 S.W.2d 173, 176 (Tex. Crim. App.
1997); Gill v. State, 873 S.W.2d 45, 48 (Tex. Crim. App. 1994).
       Appellant tried to persuade Ramirez that she had never said the words “he’s been shot”
on the day of the murder. She herself argued, “No. I couldn’t have known that [Roy] was shot.”
Veteran crime scene investigators testified that they could not tell what had happened to Roy on

                                                10
first glance. Appellant was in and out of the home in a matter of seconds. The scene Appellant
described, as heard on the 9-1-1 tapes and testified to by Ramirez, did not match the scene that
the police found. The evidence tends to show that Appellant did know, without having to look
for herself, that Roy had been shot. That alone tends to connect her to the crime. However,
there is much more here that connects Appellant to the offense.
       There was evidence of motive, both financial and emotional. There was evidence that
Appellant previously expressed a desire to Little to have Roy killed. There was evidence that
Appellant had the means to pay off Cook by exploiting a weakness in Walmart’s checkout
procedure. Appellant’s behavior on the day of the murder was very unusual, and the alibi that
she attempted to establish was not plausible according to her coworkers’ testimony. Her reaction
to finding out that her husband had stayed home from work was disproportionately overwrought.
Appellant gave no explanation for the testimony of her former friends and coworkers, other than
to deny their version of the events.
       The murder happened two days after Roy’s son moved out of the home. Roy’s extremely
protective dog, who usually slept in Roy’s bed, was left outside. The door was left unlocked. In
addition to all of this, many details of Cook’s story were corroborated by other witnesses. Not
the least of these details were the phone records corroborating Cook’s account of how Appellant
began calling him frequently after he got the gun and the record of the call between Appellant
and Cook at 5:22 a.m. on the day of the murder.
       Viewed in a light most favorable to the verdict, Cook’s testimony was sufficiently
corroborated. Appellant’s sole point of error is overruled.
       The judgment of the trial court is affirmed.




                                                              ERIC KALENAK
                                                              JUSTICE


July 12, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.


                                                11